Citation Nr: 0320442	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Propriety of a 30 percent evaluation assigned for organic 
brain syndrome with recurrent major depression  and explosive 
behavior for the period preceding January 27, 1999.

2.  Propriety of a 50 percent evaluation assigned for organic 
brain syndrome with recurrent major depression  and explosive 
behavior for the period from January 27, 1999 to June 29, 
1999.

3.  Propriety of a 70 percent evaluation assigned for organic 
brain syndrome with recurrent major depression  and explosive 
behavior for the period commencing on June 30, 1999.

4.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated 10 percent disabling.

5.  Entitlement to a temporary total rating pursuant to 
Paragraph 29 for inpatient hospital treatment from March 12, 
1993 to April 9, 1993. 

6.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1971, 
from November 1974 to November 1976, and from October 1979 to 
July 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1994 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
temporary total rating, pursuant to Paragraph 29, for 
hospital treatment from March 12, 1993, to April 9, 1993.  
The appeal also arises from a February 1995 RO decision, 
which denied the veteran's claims for an evaluation greater 
than 10 percent for service-connected residuals of a 
concussion and for an evaluation greater than 10 percent for 
arthritis of the right knee.  The February 1995 decision also 
denied the veteran's application to reopen his previously 
denied claim for service connection for hepatitis for failure 
to submit new and material evidence.

In the course of the appeal, the veteran's service-connected 
concussion residuals were recharacterized as organic brain 
syndrome with recurrent major depression and explosive 
behavior.  This was implemented by a December 1996 RO 
decision, which also increased the 10 percent evaluation for 
residuals of concussion to 30 percent, effective from 
November 21, 1994.  The case was previously before the Board 
in August 1997 when it was remanded to clarify the veteran's 
intent regarding whether he wanted to present testimony at a 
personal hearing before the Board, and to provide his 
representative with an opportunity for review of the claims 
file and comment on the appeal.  By a rating in July 1999 the 
evaluation of the residuals of concussion was increased to 70 
percent effective June 30, 1999.

In a May 2000 appellate decision, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection hepatitis.  The claim 
was remanded to the RO for development (to include obtaining 
a nexus opinion) followed by a de novo review on the merits.  
In addition to this, the May 2000 Board action also remanded 
the other issues on appeal for further evidentiary and 
procedural development.  

Following the developments ordered in the May 2000 Board 
remand, in April 2003 the RO granted the veteran a 50 percent 
evaluation for his service-connected organic brain syndrome 
with recurrent major depression and explosive behavior for 
the period from January 27, 1999 to June 29, 1999.  This 
constituted a partial grant of the benefits sought on appeal 
(See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993)).  He was 
also granted a total evaluation for individual 
unemployability due to his service-connected disabilities 
(TDIU), effective on January 27, 1999.  His reopened claim of 
entitlement to service connection for hepatitis was denied on 
the merits.  His claims for an increased evaluation in excess 
of 10 percent for his right knee disability and for a 
temporary total evaluation pursuant to Paragraph 29 for 
hospitalization from March 12, 1993 to April 9, 1993 were 
also denied.  The case was returned to the Board in June 2003 
and the veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period January 27, 1999, the veteran's service-
connected psychiatric disability was manifested by 
symptomatology productive of definite social and industrial 
impairment due to depressed mood, irritability, anxiety and 
sleep impairment.

2.  For the period from January 27, 1999 to June 29, 1999, 
the veteran's service-connected psychiatric disability was 
manifested by symptomatology productive of considerable 
social and industrial impairment due to impaired judgment, 
mood disturbances and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  For the period commencing on June 30, 1999, the veteran's 
service-connected psychiatric disability was manifested by 
symptomatology productive of severe social and industrial 
impairment with deficiencies in work, family relations, 
judgment, thinking, and mood, due to impaired impulse 
control, emotional lability, evidence of episodic and 
recurring spatial disorientation, and an inability to 
establish and maintain effective relationships.

4.  Arthritis of the right knee is currently manifested by 
subjective symptomatic complaints of joint pain on motion and 
radiographic evidence of mild degenerative changes affecting 
the tibia of the right knee joint, with extension to zero 
degrees, flexion to 100 degrees and no evidence of related 
functional loss.

5.  From March 12, 1993 to April 9, 1993, the veteran was 
hospitalized by the VA for treatment of his nonservice-
connected alcoholism and polysubstance abuse.

6.  The episode of hepatitis A for which the veteran was 
treated in active service had completely resolved without 
leaving any chronic residual pathology.

7.  Hepatitis B and C did not have their onset during active 
service nor are they due to, or the result of any incident of 
service.








CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for service-connected organic brain syndrome with recurrent 
major depression  and explosive behavior for the period 
preceding January 27, 1999 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).

2.  The criteria for an evaluation greater than 50 percent 
for service-connected organic brain syndrome with recurrent 
major depression  and explosive behavior for the period from 
January 27, 1999 to June 29, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2002).

3.  The criteria for an evaluation greater than 70 percent 
for service-connected organic brain syndrome with recurrent 
major depression  and explosive behavior for the period 
commencing on June 30, 1999 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).

4.  The criteria for an evaluation greater than 10 percent 
for service-connected arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5262 (2002).

5.  The criteria for a temporary total rating pursuant to 
Paragraph 29 for a period of hospitalization at a VA medical 
facility from March 12, 1993 to April 9, 1993, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

6.  Chronic hepatitis was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
VCAA in an April 2003 Supplemental Statement of the Case, in 
which it provided the veteran with notice of the VCAA-
compliant duty-to-assist provisions of the revised version of 
38 C.F.R. § 3.159 and an explanation of how VA would assist 
him in obtaining necessary information and evidence.  The 
veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the remands 
which occurred during this appeal.  He has also been provided 
with VA examinations which addressed the increased rating 
claims on appeal.  Furthermore, a medical nexus opinion 
addressing the issue of entitlement to service connection for 
hepatitis has also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

The rating schedule for evaluating psychiatric disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran is service-connected for organic brain syndrome 
with recurrent major depression and explosive behavior.  In 
reviewing the medical evidence relating to this service-
connected disability, we find that it is primarily manifested 
by the psychiatric component of the diagnosis.  The evidence 
does not indicate psychosis or dementia and, in this regard, 
we note that a December 1999 rating decision determined that 
the veteran was competent to handle disbursement of VA funds 
and to manage his own personal and financial affairs.  We 
will therefore rate this disability using the criteria for 
dysthymic disorder contained in Diagnostic Code 9405 in the 
old, pre-November 7, 1996 rating schedule and Diagnostic Code 
9433 in the new, post-November 7, 1996 rating schedule.  

In the current appeal, the veteran's service-connected 
psychiatric disorder has been evaluated by the RO following 
consideration of the old and new schedular criteria for 
rating psychoneurotic disorders, as contained in 38 C.F.R. § 
4.132 (pre-November 7, 1996) and 38 C.F.R. § 4.130 (November 
7, 1996).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating the veteran's service-connected psychiatric 
disorder and rate this psychiatric disability using the 
version of the regulations which are most favorable to his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 2002) prohibit an award based on a 
liberalizing law or regulation for the period prior to the 
effective date of the law or regulation, the revised 
psychiatric rating criteria are not for application to the 
period preceding November 6, 1996.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997).

Prior to the revisions of November 7, 1996, the regulations 
for rating psychoneurotic disorders provided for a 30 percent 
evaluation when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent opinion, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).  

A 50 percent evaluation requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation requires that the ability of the 
individual to establish and maintain effective or favorable 
relationships with people is so severely impaired and that 
his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  

A 100 percent rating requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation from the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9405.

Under the new criteria of the revised rating schedule for 
psychiatric disorders (implemented on November 7, 1996) the 
following criteria are applicable. 

A 30 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9433  (2002).

(a.)  Propriety of a 30 percent evaluation assigned for 
organic brain syndrome with recurrent major depression  and 
explosive behavior for the period preceding January 27, 1999.

Factual Background

VA medical records pertinent to the claim for this time 
period show that on December 13, 1994 the veteran was treated 
for complaints of depression and anxiety.  

Treatment for depression without suicidal or homicidal 
ideation was shown on a VA medical report dated April 24, 
1995.  The veteran reported at the time that he lived alone 
and did not feel comfortable with other people and virtually 
no social life.  He had been prescribed psychotropic 
medication for his psychiatric symptoms.  

An outpatient treatment report dated August 3, 1995, shows 
that the veteran complained of anxiety related to ongoing 
family problems.  However, he was able to occupy himself with 
regular daily tasks which included performing household 
chores, yard work and reading.  He reported that he was able 
to sleep better through use of his prescribed psychotropic 
medication.  His speech was coherent, his mood was calm and 
he displayed appropriate affect during the treatment session.  

The report of an August 15, 1996 VA examination shows that 
the veteran reported good results obtained from medication 
with regard to his ability to sleep.  His energy was reported 
to be low and his mood was constantly labile with frequent 
and angry outbursts.  He reported that he felt depressed for 
most of the time with low self-esteem and occasional suicidal 
ideation but without any coherent plan.  He reported having 
problems with his memory and concentration ability.  Mental 
status examination shows that he was alert and oriented on 
all spheres with coherent and goal-oriented speech and fair 
concentration and ability to focus his attention.  His 
immediate memory, insight and judgment were deemed to be 
fair.  The examiner found no evidence of psychosis or 
looseness of association.  

Treatment notes dated in February 1997 show that the veteran 
was experiencing some anxiety regarding a pending court 
hearing.  He stated that he had been able to control his 
explosive outbursts and denied having suicidal or homicidal 
ideation or feelings of depression or despair.  In March 1997 
the veteran participated in group therapy for substance 
abuse.  

Treatment reports dated April - October 1997 show that the 
veteran reported that he experienced periods of irritability 
with feelings of social isolation.  However, he was able to 
sleep regularly and control his racing thoughts through use 
of prescribed psychotropic medication.  The medication 
reportedly improved his psychiatric symptoms although he 
reported that he still continued to experience elevated 
emotionality, depression and feelings of irritability with 
tendencies towards social isolation and avoiding contact with 
other persons.  The veteran denied having suicidal or 
homicidal ideations during this period.

VA outpatient treatment reports dated in June and September 
1998 show that the veteran reported experiencing good results 
with use of psychotropic medication to improve his anxiety 
and mood.  However, he tended to remain inside of his home 
for most of the day and avoided interacting with other 
persons.  His subjective complaints were of depression with 
feelings of frustration and anger and an explosive temper.  
He denied having suicidal or homicidal ideation.






Analysis

Applying the criteria of the old, pre-November 7, 1996 rating 
schedule to the above facts, we find that the level of 
impairment produced by the veteran's service-connected 
psychiatric disability does not warrant the assignment of an 
evaluation greater than the 30 percent evaluation currently 
assigned for the period preceding January 27, 1999.  The 
facts show definite impairment in his ability to establish or 
maintain effective and wholesome relationships with people as 
demonstrated by his avoidance of social contact and definite 
industrial impairment by his anxiety and depression and his 
need for psychotropic medication to control his thoughts from 
racing out of control.  However, the evidence does not 
demonstrate that his psychiatric disorder produces a level of 
disability which approaches that of considerable social and 
industrial impairment.  We note that during this time period 
he actively participated in a group therapy program to 
control his substance abuse problem and that he was obtaining 
good results from this counseling.  His evident ability to 
interact with others by necessity in order to participate in 
the program tends to indicate that the adverse socio-
industrial impact  associated with his psychiatric illness 
does not rise to the level of considerable social and 
industrial impairment as contemplated by the schedule.  
Therefore, assignment of an increased evaluation in excess of 
30 percent for the period from November 21, 1994 to January 
26, 1999 is not allowed under the criteria of the old 
schedule.

Applying the criteria of the revised rating schedule for the 
time period of November 7, 1996 (the date the revised version 
went into effect) to January 26, 1999 also would not provide 
a basis for an allowance of an evaluation greater than 30 
percent for the veteran's psychiatric illness.  The state of 
his psychiatric disability for the period in question more 
closely approximates the level of impairment reflected in the 
criteria for a 30 percent evaluation.  Although he does have 
some occupational and social impairment he was generally 
functioning satisfactorily and was able to maintain routine 
behavior to care for himself and the upkeep of his home.  
Only occasionally was his routine interrupted by episodic 
depressed mood, anxiety and some sleep impairment (the latter 
of which was controlled by medication).  The evidence does 
not demonstrate that the veteran suffers from occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  His judgment was assessed as being fair by 
his clinical care providers and he was demonstrably able to 
participate in a group therapy program, thus establishing 
that he was still able to establish and maintain effective 
social relationships to achieve a goal and, in so doing, also 
established that he had no significant disturbance of his 
personal motivation towards this end.  As the evidence does 
not more closely approximate the criteria for a 50 percent 
rating under the new schedule his claim for a rating increase 
in excess of 30 percent prior to January 27, 1999 must be 
denied.  

(b.)  Propriety of a 50 percent evaluation assigned for 
organic brain syndrome with recurrent major depression  and 
explosive behavior for the period from January 27, 1999 to 
June 29, 1999.

Factual Background

VA medical records pertinent to the claim for this time 
period show that a report dated January 27, 1999 shows that 
the veteran reported experiencing nightmares with paranoid 
ideation and feelings of persecution.  He expressed the 
paranoid notion that other persons were attempting to poison 
him and were trying to break into his home at night.  His 
mood was sad and he experienced crying spells and fleeting 
ideations of suicide.  His Global Assessment of Functioning 
(GAF) score was 50, indicating serious impairment in social 
and occupational functioning.

A treatment report dated March 16, 1999 shows that the 
veteran presented complaints of being increasingly forgetful 
and irritable with his family.  Mental status evaluation 
shows that he was alert and oriented on all spheres with 
moderate memory and concentration ability.  His GAF score was 
45, indicating serious impairment in social and occupational 
functioning.

A treatment report dated April 9, 1999 shows that the veteran 
complained of being hypervigilant with an elevated startle 
reflex and having intrusive thoughts regarding memories of 
the circumstances surrounding his traumatic head injury in 
service.  Mental status evaluation at the time shows that he 
was alert and oriented on all spheres.  His affect was 
restricted and his mood was depressed.  He denied having any 
homicidal or suicidal ideation or experiencing any visual or 
auditory hallucinations.  The examiner assessed the veteran 
with limited insight and judgment.  His GAF score at the time 
was 50 indicating serious impairment in social and 
occupational functioning.

Analysis

Applying both the criteria of the old rating schedule and the 
new rating schedule to the above facts, we find that the 
evidence does not support the assignment of an evaluation 
greater than 50 percent for the veteran's psychiatric 
disorder for the period from January 27, 1999 to June 29, 
1999.  The veteran's recurring paranoid ideation, limited 
insight and judgment, and GAF score of 45 - 50 for this time 
period more closely approximates the criteria contemplated in 
the old rating schedule for considerable social and 
industrial impairment.  The facts are also congruent with the 
criteria for a 50 percent evaluation in the revised rating 
schedule on the basis of occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment and mood disturbances which produce difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the criteria for a 70 percent 
evaluation under either version of the rating schedule have 
not been met by the facts of the case for the period from 
January 27, 1999 to June 29, 1999.  Although he had paranoid 
ideation, the veteran did not have hallucinations or 
delusional thinking and he was oriented on all spheres with 
moderate concentration and memory.  The evidence does not 
present a disability picture which more closely approximates 
the criteria for severe psychiatric impairment contemplated 
in the old rating schedule for a 70 percent evaluation, or 
occupational and social impairment due to suicidal ideation, 
near continuous depression or neglect of personal appearance 
and hygiene.  The veteran's claim for an increased evaluation 
in excess of 50 percent for his psychiatric disability for 
the period from January 27, 1999 to June 29, 1999 must 
therefore be denied. 

(c.)  Propriety of a 70 percent evaluation assigned for 
organic brain syndrome with recurrent major depression  and 
explosive behavior for the period commencing on June 30, 
1999.

Factual Background

VA medical records pertinent to the claim for this time 
period show that on VA psychiatric examination on June 30, 
1999, the veteran was oriented only in a general sense.  He 
was unable at the time to provide the examiner with the 
actual year or date and appeared uncertain as to the details 
of his own personal life history.  His short-term memory was 
the most adversely affected as he was unable to recollect 
recent developments.  The examiner found the veteran to be 
out of touch with routine aspect of reality and affected by 
paranoid, delusional thinking with grossly impaired insight 
into his own disability and grossly impaired judgment.  An 
MRI study of the veteran's brain conducted in May 1999, 
however, was mostly within normal limits.  

The veteran was determined by VA to have been competent to 
handle funds and his own personal affairs in a December 1999 
rating decision.   Documents associated with the claims file 
show that the veteran had been incarcerated from January 2002 
to January 2003 to serve out a prison sentence for repeatedly 
operating a motor vehicle under the influence of alcohol.  
The report of a February 26, 2003 VA psychiatric examination 
shows that the veteran reported having temper control 
problems, emotional lability, bouts of depression which 
occurred on and off, and disturbed sleep.  He stated that he 
had problems getting along with other people.  During the 
examination he did not display any vegetative symptoms of 
major depression or symptoms of post-traumatic stress 
disorder.  Although he was able to communicate and interact 
well with the examiner, was emotionally labile.  Review of 
the record and his medical history, including outpatient 
treatment reports covering the period from 1999 to 2001, show 
that he responded well to psychotropic medication.  Mental 
status examination shows that he was alert and oriented to 
person, place, time and situation.  His behavior during the 
interview was appropriate and he was cooperative with the 
examiner.  His mood was euthymic and his affect was mood-
congruent.  The veteran described himself as being a 6 on a 
scale of zero to 10, with zero meaning he was depressed and 
10 meaning that he felt good.  He also reported that when he 
used his medications regularly he felt good.  He denied 
having any homicidal or suicidal ideations or hallucinations 
and did not exhibit any delusional thinking.  His memory was 
intact for past and present events and his thinking was 
concrete.  Although he answered appropriately to the 
examiner's judgment questions, the examiner noted that the 
veteran's past history showed impaired insight and judgment.  
His GAF score was 35 - 40, showing serious impairment due to 
physical disabilities and decreased cognitive functions with 
labile mood and impaired impulse control problems which 
adversely affected his social and occupational functioning 
and contributed to his inability to maintain any employment 
or friendships.  For VA purposes, his mental status was 
intact and he would be able to communicate, comprehend and 
manage his own finances if he was able to maintain his 
sobriety.
  
Analysis 

Applying both the criteria of the old rating schedule and the 
new rating schedule to the above facts, we find that the 
evidence does not support the assignment of an evaluation 
greater than 70 percent for the veteran's psychiatric 
disorder for the period commencing on June 30, 1999.   
Although there appears to have been a elevated spike in the 
severity of his symptomatology at the time of the VA 
psychiatric evaluation on June 30, 1999, in which the veteran 
appeared to be severely disoriented as to time, place and 
person, more recent medical evidence indicates that this 
disorientation has subsided since then.  At the present time 
the veteran appears to be substantially well oriented and 
competent to handle his own affairs and finances.  The 
primary cause of his social and industrial impairment is his 
emotional lability and impaired impulse control, impaired 
insight into his own condition and impaired judgment.  The 
current overall disability picture presented by the evidence 
is consistent with the criteria for a 70 percent rating for 
severe social and industrial impairment with deficiencies in 
work, family relations, judgment, thinking, and mood, due to 
impaired impulse control, emotional lability, evidence of 
episodic and recurring spatial disorientation, and an 
inability to establish and maintain effective relationships.  

However, assignment of a 100 percent rating on the schedule 
is not warranted by the evidence.  On application of the 
criteria of the old rating schedule, we find that the 
evidence does not demonstrate that the veteran is virtually 
isolated from the community because of his psychiatric 
disability.  Although he is socially avoidant the evidence 
indicates that he is able to venture outside of his home when 
necessary in order to provide for his own needs and obtain 
medical treatment.  There is also no evidence of persistent 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  While we do acknowledge that the veteran was very 
disoriented at the time of his VA examination on June 30, 
1999, the medical evidence for the period thereafter do not 
demonstrate that this was a persistent condition and he was 
quite grounded in reality at the time of his examination in 
February 2003.  Although the veteran is demonstrably unable 
to obtain or retain employment and has been awarded a TDIU, 
we note that the veteran's current industrial impairment is 
the result of the aggregated effect of his multiple service-
connected and nonservice-connected physical as well as 
psychiatric and neurological disabilities and it is not 
plausible to attribute his inability to obtain or retain 
employment entirely to his psychiatric disability.  
Assignment of a 100 percent evaluation for his psychiatric 
disability on the basis of the old rating schedule is not 
warranted by the evidence.

On application of the criteria of the revised rating 
schedule, we find that the evidence does not demonstrate that 
the veteran has gross impairment of his thought processes or 
communication as he was able to communicate clearly with the 
examiner and comprehend information conveyed to him.  He did 
not suffer from persistent delusions or hallucinations nor 
did he exhibit grossly inappropriate behavior during the 
examination in February 2003.  He did not experience constant 
suicidal or homicidal ideation with a clear plan to carry out 
either, so he therefore does not present a persistent danger 
of hurting himself or others.  He also was deemed competent 
to handle his own personal affairs and finances, which would 
presumably mean that he was also able to perform the 
activities of daily living.  He was not noted to be routinely 
unkempt in his appearance during his treatments and 
examinations or to display an inability to maintain minimal 
personal hygiene.  His episode of disorientation to time and 
place and memory loss for his own personal history in June 
1999 does not appear to be a persistent condition such that 
assignment of a 100 percent rating under the new schedule 
would be warranted.  

In view of the foregoing discussion we conclude that the 
evidence does not support the veteran's claim for a rating 
higher than 70 percent for his psychiatric disability for the 
period commencing on June 30, 1999.

(d.)  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated 10 percent disabling.

The history of the veteran's claim shows that service 
connection was in effect for a right knee disability since 
July 1982.  When the claimant's entitlement to compensation 
for a particular disability has already been established and 
an increased disability rating is at issue, the Board need 
only concern itself with evidence showing the present level 
of impairment caused by the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The most recent VA medical examinations of the veteran's 
right knee were conducted in August 2000.  In addition to 
his right knee disability he is also service-connected for a 
partial rupture of his right calf which is currently rated 
10 percent disabling.  We note that this soft tissue injury 
is not an issue which is presently before us on appeal.  

The report of an August 2000 VA examination of the veteran's 
liver, gall bladder and pancreas mentioned in passing that 
the veteran presented with complaints of pain on use 
pertaining to his right lower extremity.  At the time of the 
examination the veteran wore a brace over his right leg.  
There was no surgery, dislocations or subluxation.  Range of 
motion testing shows that he could extend his right knee to 
zero degrees and flex it to 100 degrees with subjective 
complaints of pain on flexion.  X-rays revealed no evidence 
of fracture, dislocation or effusion.  Small spurs were 
noted which involved the tibia.  The impression was minimal 
degenerative changes with no evidence of acute injury.  The 
hepatobiliary specialist stated that he felt that the 
veteran's pain would significantly limit his functional 
ability during flare-ups or on repeated use and believed 
that there was weakened movement, excess fatigability and 
incoordination due to service-connected injury manifested by 
decreased range of motion and a history of a sensation of 
instability.  The impression of the liver examiner with 
regard to the right knee was significant problems and 
significant residual deficits in range of motion from the 
right knee.

The report of a August 2000 VA examination by an orthopedic 
specialist shows that his right knee was normal on X-ray 
examination.  Evaluation of his right lower extremity 
revealed that he wore a supportive brace over this limb 
because of disabling residuals which were the result of a 
large soft tissue injury to his right gastrocnemius muscle 
from the partial rupture of his right calf which produced a 
painful contracture.  In the examiner's discussion he 
presented the following opinion:

"(I have been asked) to provide an opinion as to 
whether the (veteran's) right knee exhibits 
weaker movement, excess fatigability, or 
incoordination.  Actually the (veteran's) 
disability is not in the knee, but it is in the 
leg just below the knee.  There is a small 
laceration just above the patella on the knee but 
this is asymptomatic.  His major injury was to 
the gastrocnemius muscle below the knee which has 
healed up with scar formation and contracture and 
this does contribute to some incoordination when 
he walks.  (W)hen the (veteran) walks flatfooted 
with his foot on the floor he gets pain in the 
gastrocnemius muscle and therefore walks on his 
tiptoe.  However, if he walks with an (ankle-foot 
orthosis) in place, it stabilizes the ankle so 
there is no foot movement either up or down and 
this the strain off the gastrocnemius muscle and 
he is able to walk with a more level gait.  He 
has not actual range of motion loss in the knee 
as it has full flexion and extension. . . but he 
just can't bear weight on the foot with the heel 
on the floor because of pain and cramping in the 
gastrocnemius muscle.  This therefore requires 
him to wear an (ankle-foot orthosis) at all times 
and therefore prevents him from doing any kind of 
work that involves prolonged standing or 
climbing."

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the 
claimant presents subjective complaints of continuous joint 
pain medical determinations should be made regarding whether 
the affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptom.  Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The applicable rating schedule provides that degenerative 
arthritis of the knee joints is to be evaluated on the basis 
of limitation of motion.  To obtain a rating higher than 10 
percent, the veteran must be unable to flex his knee beyond 
30 degrees or extend it beyond 15 degrees.  (See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002).)  On testing in 
August 2000 he could extend his right knee to zero degrees 
and flex it to 100 degrees.  One VA examiner determined that 
the veteran's pain would significantly limit his functional 
ability during flare-ups or on repeated use and believed 
that there was weakened movement, excess fatigability and 
incoordination due to service-connected injury manifested by 
decreased range of motion and a history of a sensation of 
instability.  We note, however, that the examiner who stated 
this opinion was not an orthopedist but rather was examining 
the veteran for liver, gall bladder and pancreatic 
dysfunction.  The orthopedic specialist who examined the 
veteran in August 2000 presented a significantly more 
detailed discussion and opinion regarding the specific 
causes of the veteran's impairment of his right lower 
extremity and the relationship of this impairment to his 
right knee disability.  We therefore find the opinion of the 
VA orthopedic specialist to be more probative with regard to 
matters concerning the nature and severity of the veteran's 
musculoskeletal disabilities over the opinion presented by 
the VA hepatobiliary specialist.

The VA orthopedist determined that the primary source of the 
veteran's impairment and functional loss of his right lower 
extremity was an old soft tissue injury affecting his right 
gastrocnemius muscle.  This injury is related to his 
service-connected partial rupture of his right calf which is 
not presently an issue on appeal.  In the orthopedist's 
August 2000 opinion he specifically disassociated the 
veteran's symptomatology from his right knee arthritis.  He 
stated that the veteran's disability was not in his right 
knee as there was no actual loss of range of motion in this 
joint but rather it was the impaired musculature of his 
right lower leg that limited his ability to use this 
extremity.

We note that the VA orthopedic examiner considered the 
veteran's right knee to have full range of motion, from zero 
to 100 degrees.  Even considering the provisions of the 
DeLuca decision, Diagnostic Codes 5260 and 5261 do not 
provide a basis for a rating higher than the 10 percent 
evaluation currently assigned.  X-rays of the right knee in 
August 2000 revealed the presence of minimal degenerative 
changes manifested by small spurs involving the tibia.  
However, rating the right knee on the basis of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002), for arthritis shown on 
radiographic examination also does not provide a basis for a 
rating higher than 10 percent.  Diagnostic Code 5003 rates 
on the basis of limitation of motion, with assignment of a 
10 percent rating for a major joint affected by arthritis 
whose limitation of motion is otherwise noncompensable.  As 
a minimum compensable rating of 10 percent requires 
limitation of knee flexion to at least 45 degrees, or 
limitation of extension to at least 10 degrees, the veteran 
could not be awarded any higher than a 10 percent rating 
under Diagnostic Code 5003 for his right knee at the present 
time.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002), provides for 
a 20 percent rating, and no higher, for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
joint effusion.  In the present case, we note that the 
objective medical evidence does not show the presence of 
locking or joint effusion in the right knee on examination in 
August 2000.  Therefore, the evidence does not support an 
increased evaluation for either knee in excess of 10 percent 
on the basis of the criteria of Diagnostic Code 5258.

Other Diagnostic Codes in 38 C.F.R. § 4.71a which are used 
for rating knee disabilities which may provide a basis for a 
rating higher than 10 percent address ankylosis (Diagnostic 
Code 5256) or tibia and fibula impairment (Diagnostic Code 
5262).  As none of these symptoms are demonstrated in the 
medical evidence, the Diagnostic Codes used to rate them may 
not be applied to the facts of this case.

We note that the veteran's right knee disability may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2002).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2002).  The criteria of 
Diagnostic Code 5257 provides for the assignment of a 10 
percent evaluation for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  Assignment of 
a 20 percent evaluation is warranted where there is moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Assignment of a 30 percent evaluation 
requires that the evidence demonstrates that there is severe 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Although the veteran is noted to have 
had a history of knee instability, we note that no 
subluxation or instability was found on examination of his 
right knee in August 2000.  Thus, an award of an additional 
rating on the basis of joint instability is not warranted.

In view of the above discussion, we conclude that the 
evidence does not support the veteran's claim of entitlement 
to an increased evaluation in excess of 10 percent for 
arthritis of the right knee.  His appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  We also find 
that the evidence does not demonstrate that the veteran's 
right knee disability produces an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  We note that he is disabled 
by several other service-connected and nonservice-connected 
disabilities in addition to arthritis of the right knee.  
Therefore, the Board does not find that referral of this case 
is warranted for consideration of application of an 
extraschedular rating for the veteran's right knee disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).  

(e.)  Entitlement to a temporary total rating pursuant to 
Paragraph 29 for inpatient hospital treatment from March 12, 
1993 to April 9, 1993.

VA medical records associated with the veteran's claims file 
show that he was admitted for inpatient treatment at a VA 
medical facility on March 12, 1993 for treatment of alcohol 
and substance abuse.  At the time of his admission he was 
homeless and lived in his van.  During inpatient treatment he 
underwent a detoxification regimen.  A psychological 
assessment shows an impression of narcissistic antisocial 
personality disorder with substance dependence.  Clinical 
notes during his hospital stay show that he demonstrated poor 
compliance with the detoxification program and was disruptive 
to the other patients participating the program.  He was 
distracted by other problems separate from his alcoholism, 
which included obtaining an apartment and telephone service 
for his apartment, as well as multiple somatic complaints 
which deterred him from fully participating in the alcoholism 
program.  The veteran decided to leave the program against 
medical advice and was irregularly discharged from the 
hospital on April 9, 1993 with the clinical note that he did 
not have total recognition of his alcohol problem.  The 
diagnoses shown on the hospital discharge report were alcohol 
dependence, polysubstance abuse, somatoform pain syndrome and 
noncompliance with medical treatment on Axis I, and 
personality disorder (not otherwise specified) and 
malingering on Axis II.  No diagnoses were presented on Axis 
III.

The veteran is presently service-connected for the following 
disabilities:

a.)	organic brain syndrome with 
recurrent major depression and explosive behavior.
b.)	residuals of cervical spine 
rupture, C-5/C-6 and C-6/C7, with fusion.
c.)	partial rupture of the right 
calf.
d.)	skin disorder of the right 
scrotum of unknown etiology.
e.)	arthritis of the right knee
f.)	fracture of the left fibula, 
postoperative.
g.)	scars of the left forearm, 
residuals of laceration

In an October 1994 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
alcohol dependence and polysubstance abuse.  He filed a 
Notice of Disagreement with this determination in November 
1994.  In April 2003 he was issued a Statement of the Case 
addressing this issue and advised that he had 60 days in 
which to perfect his appeal of the RO rating decision.  The 
appellate period lapsed thereafter without submission of a 
timely Substantive Appeal from the veteran.

The veteran seeks a temporary total rating for a period of VA 
hospitalization from March 12, 1993 to April 9, 1993.  A 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2002).

Notwithstanding the fact that a hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order. 38 C.F.R. § 4.29(b) 
(2002).

Meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1) (2002) of this 
chapter.

A review of the record discloses that although the veteran 
received VA hospitalization for a period in excess of 21 
days, from March 12, 1993 to April 9, 1993, it was for 
treatment of alcoholism and polysubstance abuse which is not 
presently a service-connected disability.  Thus, there is 
simply no legal basis for a grant of a temporary total rating 
for the veteran's hospitalization from March 12, 1993 to 
April 9, 1993 on the basis of the provisions of Paragraph 29, 
which specifically require that the inpatient treatment must 
be for a service-connected disability in order to be eligible 
to receive a temporary total rating.  The law is dispositive 
of the issue and therefore the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(f.)  Entitlement to service connection for hepatitis.

The veteran's service medical records show that he was 
hospitalized for approximately two weeks in February - March 
1980 for treatment of viral hepatitis, Type A.  Laboratory 
reports from service show that he tested negative for 
hepatitis B.  The hospitalization reports show that the 
veteran's hepatitis A had completely resolved and thereafter 
no residual pathology associated with this acute episode of 
hepatitis A was demonstrated in his medical records from 
service.  

Post-service medical records show that the veteran contracted 
hepatitis B and hepatitis C.  Some reports note that he had 
also tested positive for hepatitis A.  Current treatment 
reports shows that he was diagnosed with chronic hepatitis C.  
In August 2000 the veteran underwent a VA medical examination 
conducted by a VA hepatobiliary specialist.  The physician 
reviewed the veteran's service medical records and noted the 
aforementioned history.  In his commentary the examining 
hepatobiliary specialist reported that he discussed the 
veteran's case with a gastroenterologist.  The conclusions 
presented by the examining physician were, in essence, that 
the veteran's hepatitis A had completely resolved during 
service and that his current diagnoses of  hepatitis B and C 
did not have their onset during active duty and were 
unrelated to the episode of hepatitis A in service.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that manifestation of an acute liver illness in 
service will permit service connection for chronic liver 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The objective medical evidence in this case shows that the 
veteran's episode of hepatitis A in 1980 during his last 
period of military service was an acute and transitory 
illness which had completely resolved without chronic 
residual pathology.  The laboratory reports from service show 
that he was negative for hepatitis B, which did not manifest 
until after he was separated from active duty as did the 
hepatitis C.  The August 2000 opinion of the VA hepatobiliary 
specialist is very probative in addressing the etiology of 
the veteran's current liver diagnoses and shows that no 
medical relationship was demonstrated between the hepatitis A 
which was treated in service and the veteran's current 
hepatitis B and C.  We therefore conclude that the claim of 
entitlement to service connection for hepatitis A on a direct 
basis must be denied as there is no evidence of a current 
chronic disability which can be traced to the acute episode 
of hepatitis A during active duty.  Service connection for 
hepatitis B and C is also denied as the evidence does not 
show onset of either disease in service nor an etiological 
relationship between these diagnoses and the acute episode of 
hepatitis A during active duty.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An evaluation in excess of 30 percent assigned for organic 
brain syndrome with recurrent major depression  and explosive 
behavior for the period preceding January 27, 1999 is denied.

An evaluation in excess of 50 percent for organic brain 
syndrome with recurrent major depression  and explosive 
behavior for the period from January 27, 1999 to June 29, 
1999 is denied.

An evaluation in excess of 70 percent for organic brain 
syndrome with recurrent major depression  and explosive 
behavior for the period commencing on June 30, 1999 is 
denied.

An increased evaluation in excess of 10 percent for arthritis 
of the right knee is denied.

Assignment of a temporary total rating pursuant to Paragraph 
29 for inpatient hospital treatment from March 12, 1993 to 
April 9, 1993 is denied. 

Service connection for hepatitis is denied.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



